acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowledged sca cc dom it a jjmcgreevy date district_counsel south texas district austin assistant chief_counsel income_tax and accounting cc dom it a date to from subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the austin service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 is an overpayment shown on the joint_return of h and w community_property if the overpayment is community_property of h and w is it subject_to the sole management and control of w or is it subject_to the joint management and control of h and w if the overpayment is subject_to the sole management and control of w is it exempt under state law from liability for h’s debt to the united_states department of education doe if the overpayment is exempt from liability under state law does sec_6402 preempt the state law exemption affording the service the same collection rights under sec_6402 as it has under sec_6402 are there applicable provisions of federal_law other than sec_6402 which preempt the state law exempting w's sole management property from contractual debts incurred by her husband before marriage based on the facts submitted we conclude conclusion sec_1 the claimed overpayment is the community_property of h and w the overpayment is the sole management property of w h's one-half property interest in the joint overpayment is not exempt under state law from liability for h's debt to the doe the service is not afforded the same collection rights under sec_6402 for debts owed to the doe as it has under sec_6402 for tax debts we are not aware of any provision of federal_law that would preempt the state law exempting w's sole management property the joint overpayment from offset facts taxpayers h and w are husband and wife who live in a community_property_state texas in h received no income and w received income from wages in the amount of dollar_figure w had federal_income_tax withholding of dollar_figure this resulted in an overpayment_of_tax in the amount of dollar_figure which the taxpayers claimed on their joint federal_income_tax return h is in default on a federal student_loan in the amount of dollar_figure incurred before his marriage to w the doe properly notified the service of the debt the service properly notified h and w and offset the federal_income_tax refund claimed on their joint income_tax return against the outstanding student_loan w filed a form_8379 injured_spouse claim and allocation requesting all of the claimed overpayment be refunded to her the service allowed one- half of the refund and requested your office's advice on how much if any of the remaining overpayment should be refunded sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of discussion limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_6402 provides that upon receiving notice from any federal_agency that a named person owes a past-due legally enforceable debt other than past-due_support subject_to sec_6402 the secretary shall reduce the amount of any overpayment payable to such person by the amount of such debt pay the amount by which the overpayment is reduced to the agency and notify the person making the overpayment that the overpayment has been reduced by an amount necessary to satisfy the debt sec_6402 provides that in the case of oasdi overpayments if the other person filing a joint_return with the person owing the oasdi_overpayment takes appropriate action to secure his or her proper share of the refund subject_to reduction under sec_6402 the secretary shall pay such share to such other person sec_301_6402-6 of the procedure and administration regulations provides that in the case of past-due legally enforceable federal debts if the person filing the joint_return with the taxpayer owing the past-due legally enforceable debt takes appropriate action to secure his or her proper share of a refund from which an offset was made the service shall pay the person his or her share of the refund and shall deduct that amount from amounts payable to the agency state law governs in determining the extent of a taxpayer's interest in a joint refund see 363_us_509 once a taxpayer's interest has been defined by state law federal_law determines the consequences for federal tax collection purposes 357_us_51 the relevant state law in the instant case is texas law under texas law community_property is defined as any property other than separate_property acquired by either spouse during marriage tex fam code ann sec_5 b west personal earnings are generally classified as community_property subject_to the earning spouse's sole management control and disposition tex fam code ann sec_5 a west the overpayment shown on the joint_return filed by h and w in the situation described is community_property of h and w in which h has a one-half property interest the entire overpayment is subject_to the sole management control and disposition of w under texas law community_property subject_to one spouse's sole management control and disposition is not subject_to any liabilities incurred by the other spouse before marriage tex fam code ann sec_5 b west however the service is not subject_to state law exemption in collecting federal_income_tax debts see 884_f2d_832 5th cir similarly the texas exemption would not prevent the service from paying h's one-half interest in the overpayment to the doe pursuant to sec_6402 see bosarge v united_states dept of education 5_f3d_1414 11th cir cert_denied 114_sct_2720 in which the court held that state law exemptions did not prevent the interception of a tax_refund pursuant to sec_6402 in emily 34_f3d_787 9th cir the court concluded that the treasury must return to a joint filing spouse her share of the refund if she claims it by proper and timely application u s c sec_664 provides that if the other person filing a joint_return with the individual owing the past-due_support takes the appropriate action to secure his or her proper share of the refund from which a withholding was made the secretary_of_the_treasury shall pay such share to the other person the court_of_appeals concluded that the rule applicable in some states whereby one spouse's share of community_property can be reached for payment of the other spouse's separate debts relates only to creditors' rights in the case of past-due child_support only the state_agency as creditor may proceed against the nondebtor's community_property if permitted by state law generally a federal_agency as creditor can assert a right to the nondebtor spouse's share of the joint refund in those states where the community_property can be reached for payment of the debts of one spouse however sec_301_6402-6 in the case of past-due legally enforceable debts and code sec_6402 in the case of oasdi overpayments like u s c sec_664 in the case of past-due child_support require the service to pay the nondebtor spouse his or her portion of the refund the requirement to repay the nondebtor spouse his or her share of the joint refund applies irrespective of any right the federal_agency may have to pursue collection of the debt against the nondebtor spouse's share of the refund based on the facts submitted the service was correct to allow only half of w's claimed refund on form_8379 a state law offsets made pursuant to sec_6402 are distinguishable from the offsets authorized by sec_6402 against past-due taxes since in the tax debt situation the service is the creditor see revrul_85_70 1985_1_cb_361 that exempts sole management property from the separate debts of one spouse incurred before marriage is ineffective against the federal government however in the case of the tax_refund offset program federal_law permits the service to offset only the debtor spouse’s one-half property interest in a joint overpayment the service is required to refund the nondebtor spouse’s share of a joint overpayment if that spouse takes appropriate action to secure that share ie files form injured_spouse claims filed by current or former residents of california louisiana idaho and texas claiming all or a portion of a joint overpayment that was used to offset the spouse’s pre-marital tax debt can be denied because community_property in these states is available to satisfy pre-marital tax debts of either spouse see irm however as a result of the oatman decision the service will honor form_8379 filed by current or former residents of the states of california idaho louisiana and texas against all debtor master_file dmf offsets ie offset made pursuant to sec_6402 and d see irm if you have any questions regarding this memorandum please contact john mcgreevy pincite6 jody j brewster by john m coulter jr senior technician reviewer
